DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (cls. 1-7) and Species I (Fig. 1) in the reply filed on 2/2/2021 is acknowledged.  The traversal is on the ground(s) to anticipate possibility of rejoinder.  This is not found persuasive because it is not a substantive argument against the merits of the restriction itself. However, upon review of the disclosure in concert with the prior art the Examiner has found Species I to be generic to both species III and IV and as such no search burden has been found. Therefore, all claims have been rejoined except for those directed to Group II and Species V.  The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “406” has been used to designate both wells of the first flattened surface and the application of heat, see paragraphs [0040] and [0041] of the specification. Corrected drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600 is found in paragraph [0047] but is not shown in the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The Abstract is objected to on account for using phrases which can be implied such as “devices and methods are provided.” See MPEP 608.01(b)C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the term "soaked" in claim 6 is a relative term which renders the claim indefinite.  The term "soaked” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will interpret the claim to mean that the hydrogel and fluid interact. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroock (US 2011/0146956).

Regarding claim 1, Stroock teaches a device for heat transfer (paragraph [0072], Abstract, Fig. 2, at least) a comprising: 
a casing (see 10, Fig. 2), wherein the casing comprises: 
a first portion (12, Fig. 2, paragraph [0047]) to receive heat from a heat source (paragraph [0017]); 
a thermo-reversible hydrogel provided in the first portion (see paragraph [0013], further see paragraph [0048]); and 


Regarding claim 2, Stroock teaches the device of claim 1, wherein the device is one of a heat pipe (paragraph [0017]) and a vapor chamber (the Examiner notes that the evaporator is analogous to a vapor chamber).  

Regarding claim 6, Stroock teaches the device of claim 1, wherein the first portion comprises a working fluid (Stroock, paragraph [0048] notes a liquid inlet and outlet, thereby explicitly teaching fluid) and wherein the thermo-reversible hydrogel is soaked in the working fluid (paragraph [0013] notes a hydrogel within the evaporator membrane and paragraph [0048] notes liquid flowing through the evaporator which thereby teaches the hydrogel and fluid interacting and suffices the claim per the 112b interpretation made above in the rejection).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Hu (US 7,463,486).

Regarding claim 3, Stroock teaches the device of claim 1, but does not teach that the thermo-reversible hydrogel is selected from:
carboxymethyl cellulose, ethylene maleic anhydride copolymer, polyvinyl alcohol copolymers, starch grafted copolymer of polyacrylonitrile or polyacrylamide super absorbents, and combinations thereof.

The Examiner notes that the following limitation: “ethylene maleic anhydride copolymer, polyvinyl alcohol copolymers, starch grafted copolymer of polyacrylonitrile or polyacrylamide super absorbents, and combinations thereof” is not required by the claim as the claim is claimed in the alternative. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Wang (US 2007/0240859).

Regarding claim 4, Stroock teaches the device of claim 1, but does not specifically teach that the wicking surface is one of a sintered metal powder, a screen, and a grooved wicking surface. Wang teaches a heat pipe (Wang, Title) with a capillary structure constituted by sintered powder (Wang, paragraph [0006]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Stroock with a wicking surface that is a sintered metal powder, as taught by Wang, as Wang teaches that sintered metal powder allows the structure to withstand a greater amount of heat and provides a better capillary force (Wang, paragraph [0006]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Chiba (JP2000253742A).

Regarding claim 5, Stroock as modified teaches the device of claim 1, but does not teach a thickness of the thermo-reversible hydrogel is in a range of 100-800 pm. Chiba teaches a thermos-responsive hydrogel (Chiba, Title) with a thickness between 0.3-0.5mm (Chiba, paragraph [0015], the Examiner notes that 0.3-0.5mm converts to 300-500um, which overlaps with the claimed range). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Stroock as modified with a thickness of the thermo-reversible hydrogel is in a range of 100-800 pm, as taught by Chiba, as it would be obvious to try to one of ordinary skill in the art in an attempt to utilize the proper amount of hydrogel to effectively transfer heat from the heat source through the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Enomura (US 2012/0193072).

Regarding claim 7, Stroock as modified teaches the device of claim 6, but does not specifically teach the casing and the wicking surface are fabricated from copper and wherein the working fluid is water. Enomura teaches a heat transfer tube which is made of copper and uses water as fluid (Enomura, paragraph [0024]). Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Stroock with the casing and the wicking surface are fabricated from copper and wherein the working fluid is water, as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763 
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763